     Case 3:16-cv-00663-MMD-CLB Document 69 Filed 04/17/20 Page 1 of 1


1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6     JORGE MIRANDA-RIVAS,                                Case No. 3:16-cv-00663-MMD-CLB

7                                    Petitioner,                         ORDER
              v.
8
      HAROLD WICKHAM, et al.,
9
                                 Respondents.
10

11
             Respondents have filed an unopposed motion for enlargement of time (first
12
     request) (ECF No. 68). The Court finds good cause to grant Respondents' motion.
13
             Petitioner has filed a motion for leave to file Petitioner's opposition to motion to
14
     dismiss in excess of the page limit. (ECF No. 67.) The Court assumes from Respondents'
15
     unopposed motion for enlargement (ECF No. 68) that Respondents do not oppose
16
     Petitioner's motion and that they are preparing a reply to the opposition to the motion to
17
     dismiss (ECF No. 66). The Court finds good cause to grant Petitioner's motion.
18
             It is therefore ordered that Respondents' unopposed motion for enlargement of time
19
     (first request) (ECF No. 68) is granted. Petitioner
                                              Respondentswill will
                                                              have   up up
                                                                   have to and including
                                                                           to and        May
                                                                                  including  15,
                                                                                            May
20
     15, 2020,
      2020,     to file
            to file     a reply
                    a reply     to Petitioner's
                            to Petitioner's     opposition
                                            opposition      to the
                                                        to the     motion
                                                                motion    to dismiss
                                                                       to dismiss    (ECF
                                                                                  (ECF No.No.
                                                                                           66).66).
21
             It is further ordered that Petitioner's motion for leave to file Petitioner's opposition
22
     to motion to dismiss in excess of the page limit (ECF No. 67) is granted.
23
             DATED THIS 17th day of April 2020.
24

25

26                                                 MIRANDA M. DU
                                                   CHIEF UNITED STATES DISTRICT JUDGE
27

28
